DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 22 June 2022, the specification, claims, and abstract were amended. Based on these amendments and the Applicant’s remarks, the objections to the drawings, abstract, specification, and claims set forth in the previous office action have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 5, 8, and 9 recites the limitation “the material”. There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, “the material” will be interpreted as “the excess filament”. See the amendments to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,182,444 (“Fisher”).
Regarding claim 1, Fisher discloses a retractable purging apparatus (see lines 6-10 and 43-60 in column 1 and Figure 1) for three dimensional (3D) printing (see MPEP 2111.02(II); If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)) comprising:
a bracket (the structure connecting the pivot arms 40 to the portions 15b of the frame 15; see Figures 1 and 2 and lines 60-65 in column 2) to connect to a 3D printer (this does not limit the structure of the bracket in a way that defines over Fisher);
an actuatable shaft (the piston rod 46; see Figure 1 and lines 32-52 in column 3) secured to the bracket (indirectly, via the link 47, spring 42, and pivot arms 40; see Id.);
a rocker arm attached to the actuatable shaft (either of the pivot arms 40; see Id.), the rocker arm pivotable about an axis (the pivot arms 40 are pivotable about the pivot pins 41; see Figures 1 and 2 and lines 60-65 in column 2);
a collecting tray (the conveyor 10; see Figure 1 and lines 4-6 in column 2) operatively engaged to the rocker arm (via the scraper blade 30; see Figure 1 and lines 44-52 in column 2) to receive excess filament during 3D printing of an object from the 3D printer (this does not limit the structure of the collecting tray in a way that defines over Fisher); and,
a sweeper (the scraper blade 30; see Figure 1 and lines 44-52 in column 2) connected to the collecting tray (via the frame 15; see Figure 1 and lines 17-30 of column 2) to remove the excess filament from the collecting tray (see lines 6-10 in column 1),
wherein the excess filament is generated by at least one of: priming a flow of filament through the 3D printer; effecting a non-printing waiting time of the 3D printer; and, changing the filament color or material (this does not limit the structure of the purging apparatus in a way that defines over Fisher; A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see MPEP 2115; “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114(II)).
The Examiner respectfully suggests amending claim 1 to recite “A three-dimensional (3D) printer comprising a retractable purging apparatus including…”. If such an amendment is adopted, the language “a 3D printer” in line 2 of claim 1 should be replaced with “the 3D printer”.

Regarding claim 2, Fisher discloses a spring to bias the rocker arm in a position (the spring 42; see Figure 1 and lines 32-52 in column 3).

Regarding claim 3, Fisher discloses wherein the rocker arm engages linkages to pivot the sweeper (the link 47; note that one or both of the pivot arms 40 can be connected to an actuation linkage, i.e., there can be a link 47 for each pivot arm 40; see Figure 1 and lines 32-52 in column 3).

Regarding claim 4, Fisher discloses wherein the sweeper is further comprised of an edge to sweep a surface of the collecting tray (the edge of the scraper blade 30; see Figure 1).

Regarding claim 7, Fisher discloses wherein the collecting tray moves from a first position to a second position (the conveyor belt 10 is driven by the pulleys 11, 12; see Figure 1 and lines 4-16 in column 2).

Regarding claim 8, Fisher discloses wherein movement of the collecting tray from the first position to the second position pivots the sweeper from a corresponding rest position to a sweeping position to sweep off the material (see line 65 in column 4 to line 28 in column 5 and lines 41-48 in column 5).

Regarding claim 9, Fisher discloses a receptacle to collect the material (see lines 31-38 in column 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2020/0269529 (“De Kock”).
Regarding claim 5, Fisher does not disclose wherein the collecting tray has a base coated with a substance to facilitate receiving and removing the material. However, Fisher does disclose that material sticking to conveyor belts is a problem (see lines 11-14 in column 1), and it is well known in the art to apply non-stick coatings to conveyor belts when it is desired to prevent material from sticking thereto (see paragraph 55 of De Kock, for example). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coated the conveyor belt 10 of Fisher with a substance to facilitate removing material from the conveyor belt 10.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher.
Regarding claim 6, Fisher does not disclose wherein the shaft is actuatable by an electrical motor. In Fisher, the actuator 45 is an air cylinder. See lines 32-52 in column 3. However, Fisher does disclose that an electric drive motor can be used for the conveyor belt 10. See lines 58-62 in column 5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected another type of actuator, such as an electrical motor, from among the known actuator types for moving the pivot arms 40.


Response to Arguments
The Applicant's arguments filed 22 June 2022 regarding the rejections under 35 U.S.C. 102 and 103 have been fully considered, but they are not persuasive. The Applicant argues that the heated conveyor belt scraper has nothing to do with the present invention and claimed subject matter. The Applicant also argues that Fisher does not teach a sweeper that will remove excess filament from a 3D printer or describe how excess filament is generated in a 3D printer.
The Examiner agrees that Fisher is not directed to 3D printing. However, Fisher meets the claims as currently drafted. Claim 1 is not directed to a 3D printer. It requires a bracket, an actuatable shaft, a rocker arm, a collecting tray, and a sweeper. Furthermore, there is nothing to prevent someone from 3D printing onto the conveyor of Fisher. In that scenario, the printed material would be removed by the scraper blade 30 of Fisher (i.e., the sweeper).
In addition, a claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). See MPEP 2115. In the present case, the excess filament does not impart patentability to the claims.
Also, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In the present case, Fisher teaches all the structural limitations of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726